Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:20-cv-20334-BLOOM/Louis

  CWELT-2008 SERIES 1045 LLC,

          Plaintiff,

  v.

  PHH CORPORATION,

        Defendant.
  ________________________________/

                                              ORDER

          THIS CAUSE is before the Court upon Defendant, PHH Corporation’s (“Defendant”)

  Motion to Dismiss the Amended Class Action Complaint, ECF No. [31] (“Motion”). Plaintiff filed

  its Response in Opposition, ECF No. [37] (“Response”), to which Defendant filed its Reply, ECF

  No. [38] (“Reply”). The Court has considered the Motion, the Response, the Reply, the record in

  this case, the applicable law, and is otherwise fully advised. For the reasons set forth below, the

  Motion is granted.

          I.      BACKGROUND

          This putative class action lawsuit arises out of Defendant and its predecessor’s alleged

  wrongful collection of funds charged to condominium owners for the purchase of flood and/or

  hazard insurance in violation of the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat.

  § 501.201, et seq. (“FDUTPA”). Defendant is a mortgage servicing company. ECF No. [25] at

  ¶ 1.1




  1
    In October 2018, Defendant was purchased by Ocwen Financial Corporation (“Ocwen”), and
  effective June 6, 2019, all loans serviced by Ocwen were transferred to Defendant. Id. at ¶ 5.
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 2 of 18
                                                              Case No. 1:20-cv-20334-BLOOM/Louis


           According to the Amended Complaint, ECF No. [25] (“Complaint”), the “standardized

  mortgage forms that PHH services permits loan servicers to unilaterally charge, and collect, funds

  from condominium owners subject to these mortgages, but only where the condominium

  association has not already purchased flood or hazard insurance that covers the member

  condominiums.” Id. at ¶ 2 (emphasis omitted). Plaintiff asserts that Defendant and “its predecessor

  servicer from whom it acquired these loans to service, collects premiums for flood or hazard

  insurance even where it knows that the subject property is already covered by a master or blanket

  insurance policy, making additional flood and/or hazard insurance both superfluous and in breach

  of the mortgage contracts PHH services.” Id.

           In August 2014, Plaintiff purchased a condominium unit in Miami Beach, Florida at a

  condominium association foreclosure sale. Id. at ¶ 8. By purchasing the condominium, Plaintiff

  took title to the property subject to the previous owner’s mortgage,2 which mortgage was the

  subject of a foreclosure action. Id. at ¶ 9. According to the Amended Complaint, the mortgage

  included a “Condominium Rider”3 providing that so long as the mortgagor’s “Owners



  2
    The Amended Complaint does not attach a copy of the mortgage, which was publicly filed. See
  ECF No. [31] at 2. However, Defendant has attached a copy of it to the Motion, see ECF No. [31-
  1], and requests the Court to take judicial notice of it. See ECF No. [31] at 2. Because the mortgage
  is a public filing and is referenced throughout the Amended Complaint, the Court will take judicial
  notice of the mortgage. See, e.g., Am. Marine Tech, Inc. v. World Grp. Yachting, Inc., 418 F. Supp.
  3d 1075, 1081-82 (S.D. Fla. 2019) (“A court properly takes judicial notice of relevant public
  records in deciding a motion to dismiss, and consideration of such documents does not convert a
  motion to dismiss into one for summary judgment.”); Correa v. BAC Home Loans Servicing LP,
  No. 6:11-CV-1197-ORL-22, 2012 WL 1176701, at *4 (M.D. Fla. Apr. 9, 2012) (taking judicial
  notice of mortgage and assignment of mortgage); see also Brown v. One Beacon Ins. Co. Inc., 317
  F. App’x 915, 917 (11th Cir. 2009) (“When determining a motion to dismiss, a court may consider
  the complaint, its attachments, and documents attached to the defendant's motion to dismiss if the
  attached documents are central to the plaintiff’s claims and referred to by the plaintiff without
  converting the motion to a motion for summary judgment.”)
  3
      Section B of the Condominium Rider states as follows:

                                                   2
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 3 of 18
                                                             Case No. 1:20-cv-20334-BLOOM/Louis


  Association” maintained a master or blanket insurance policy that protected against such losses as

  earthquakes and floods, then the mortgagee waived the mortgage provision requiring monthly

  payments to the mortgagee to pay for yearly premium installments for the purchase of such

  property insurance. Id. at ¶ 10. Plaintiff represents that the Park Gardens Owners Association

  (“Owners Association”) has always maintained a blanket insurance policy for flood and hazard

  covering all units within the property, and the insurance never lapsed. Id. at ¶ 11. Plaintiff adds

  that the Owners Association “identified PHH as certificate holder for the blanket insurance

  policy,” and that proof of the coverage and the requirement for Owners Association to maintain

  coverage are “contained in the collateral file that Ocwen, and now PHH, has in its possession and

  control.” Id. The Amended Complaint alleges that at all relevant times Defendant “had notice that

  CWELT’s condominium was covered by a master flood and/or hazard insurance policy” and that

  Defendant or Ocwen “took no action after receiving this notice” nor challenged the “adequacy of

  the blanket flood and/or hazard insurance.” Id. at ¶ 12.




         So long as the Owners Association maintains, with a generally accepted insurance
         carrier, a “master” or “blanket” policy on the Condominium Project which is
         satisfactory to Lender and which provides insurance coverage in the amounts
         (including deductible levels), for the periods, and against loss by fire, hazards
         included within the term “extended coverage,” and any other hazards, including,
         but not limited to, earthquakes and floods, from which Lender requires insurance,
         then (i) Lender waives the provision in Section 3 for the monthly payment to Lender
         of the yearly premium installments for property insurance on the Property; and (ii)
         Borrower’s obligation under Section 5 to maintain property insurance coverage on
         the Property is deemed satisfied to the extent that the required coverage is provided
         by the Owners Association policy.

         What Lender requires as a condition of this waiver can change during the term of
         this loan.

         Borrower shall give Lender prompt notice of any lapse in required property
         insurance coverage provided by the master or blanket policy.

  See ECF No. [32-1] at 17-18.
                                                   3
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 4 of 18
                                                            Case No. 1:20-cv-20334-BLOOM/Louis


         The Amended Complaint alleges that in March 2015, Deutsche Bank National Trust Co.,

  as trustee, filed an action to foreclose on the first lien on the subject property for the underlying

  mortgage (the “Foreclosure Action”). Id. at ¶ 13.4 Ocwen was identified as “Attorney-in-Fact” for

  Deutsche Bank National Trust Company as trustee in the Foreclosure Action. Id. On March 7,

  2019, Plaintiff purportedly contacted counsel for Ocwen “to determine what amounts were left

  unpaid on the mortgage so that CWELT could purchase the property outright, with a clear title.”

  Id. This process was conducted through the transmittal of an “estoppel letter” pursuant to Fla. Stat.

  § 701.04. Id. On March 25, 2019, Ocwen’s counsel provided a claimed payoff in response to

  Plaintiff’s communication, in which it purportedly “acknowledged that it was written in an attempt

  to collect a debt, namely, the claimed payoff.” Id. at ¶ 16. On May 1, 2019, Ocwen’s counsel

  supplemented its response “with a breakdown of those amounts it claimed remained owing on the

  mortgage that CWELT would have to pay if CWELT wanted to clear the property’s title.” Id. at

  ¶ 17. Specifically, Ocwen claimed that “$6,908.21 remained owing on the mortgage for the

  purchase of flood and/or hazard insurance.” Id. at ¶ 17. On November 12, 2019, Ocwen’s counsel

  reportedly emailed Plaintiff’s representative to explain that its CWELT file had been transferred

  to Defendant. Id. at ¶ 18.

         The Complaint asserts a single count for violation of the FDUTPA. Plaintiff alleges that

  Defendant’s “unfair practices involve[ed] the unjustified imposition of flood and/or hazard



  4
    The Amended Complaint does not attach a copy of the Foreclosure Action docket. However,
  Defendant has attached a copy of the docket in the matter styled as Deutsche Bank National Trust
  Company as Trustee for GSAA Home Equity Trust 2006-11, Asset-Backed Certificates Series
  2006-11 v. Victor Anaya, et al., Case No. 2015-007371-CA-01, Miami-Dade County Circuit Court.
  See ECF No. [31-2]. Defendant requests that the Court take judicial notice of the Foreclosure
  Action. See ECF No. [31] at 2. Because the docket is a public record, the Court will consider it at
  this stage. See, e.g., Gulf Ins. Co. v. Wells Fargo Bank, N.A., No. 19-CV-60027, 2019 WL
  1128363, at *3 (S.D. Fla. Mar. 12, 2019) (noting that a “district court may properly take judicial
  notice of state court documents on a motion to dismiss” and examining the state court docket).
                                                  4
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 5 of 18
                                                           Case No. 1:20-cv-20334-BLOOM/Louis


  insurance premiums when in fact CWELT and class members condominiums were already

  covered by flood and/or hazard insurance.” Id. at ¶ 36. Plaintiff maintains that Defendant “had no

  reasonable basis to believe that CWELT’s and the class members’ condominiums were not covered

  by flood and/or hazard insurance” and that Defendant “did nothing to investigate whether

  [Plaintiff’s] or class members’ condominiums were insured against flood or hazard damage.” Id.

  at ¶ 37. Further, Plaintiff alleges that Defendant “had notice of the blanket or master insurance

  coverage” and the Condominium Rider “does not impose the notice obligation on the borrower;

  under applicable rules of construction, the obligation to ascertain whether blanket and/or master

  insurance coverage exists is on the borrower and/or PHH, which is retained to service these

  mortgage contracts.” Id. According to Plaintiff, it and the purported class members suffered actual

  damages, “namely, the improper and unwarranted imposition and/or collection of charges for flood

  and/or hazard insurance premiums in breach of the mortgage contracts.” Id. at ¶ 39.

         The Complaint seeks four main categories of relief: 1) an order certifying the proposed

  class and appointing its attorneys as class counsel; 2) an order requiring that Defendant cease

  imposing flood and/or hazard insurance premiums where it was listed as certificate holder on the

  blanket or master flood and/or hazard insurance already covering the subject property; 3) an order

  requiring Defendant to pay back to class members all monies improperly collected for the purpose

  of paying flood and/or hazard insurance premiums; and 4) an order requiring Defendant to

  withdraw any pending demands for premium payments from class members to pay flood and/or

  hazard insurance premiums where the property was already covered by a blanket or master flood

  and/or hazard insurance. See ECF No. [25] at Wherefore Clause; see also id. at ¶ 3.

         Defendant now moves to dismiss the Amended Complaint with prejudice. See ECF No.

  [31]. Specifically, Defendant asserts that Plaintiff’s claims are barred by the Florida litigation

  privilege and that Plaintiff does not have standing under FDUTPA. Additionally, Defendant
                                                  5
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 6 of 18
                                                              Case No. 1:20-cv-20334-BLOOM/Louis


  contends that, on the merits, the Complaint fails to state an actionable FDUTPA claim. In this

  respect, Defendant makes six sub-arguments: 1) PHH never communicated with Plaintiff until

  2019, after the insurance had been purchased, and thus the FDUTPA claim fails for lack of

  causation; 2) the FDUTPA claim hinges on an alleged breach of contract, but there was nothing

  deceptive about the contract between PHH and the borrower; 3) Defendant did not engage in any

  deceptive or unfair acts because the language in the mortgage permitted PHH to obtain lender-

  placed insurance; 4) imposing an insurance policy to protect the lender’s interest in the property is

  not “trade or commerce” under the FDUTPA; 5) Plaintiff has not alleged actual damages; and 6)

  the Eleventh Circuit’s decision in Alhassid v. Nationstar Mortgage, LLC, 771 F. App’x 965 (11th

  Cir. 2019) is distinguishable. See generally ECF No. [31].

         Plaintiff responds that dismissal is inappropriate because it has asserted a prima facie

  FDUTPA claim. ECF No. [37] at 4-5. It also argues that Defendant’s purchase of duplicative flood

  insurance breached the terms of the Condominium Rider because Defendant had actual knowledge

  of the master or blanket flood insurance and, in Plaintiff’s view, the Condominium Rider placed

  the burden on Defendant to identify whether there exists duplicative coverage. Id. at 5-8. Plaintiff

  maintains that Alhassid is not materially distinguishable from the instant case, id. at 8-9, and it

  further argues that resolving privilege issues is premature at this stage but, in any event, the Florida

  litigation privilege does not apply to the improper imposition of debt. Id. at 10-12. Plaintiff adds

  that it has standing to bring a FDUTPA claim, id. at 12-13, it has alleged causation, id. at 13-14,

  and Defendant’s contract arguments fail. Specifically, Plaintiff asserts that Defendant raised a

  strawman argument concerning lack of liability because it was not a party to the contract, and that

  Defendant misconstrues the Condominium Rider in light of the factual allegations. Id. at 14-16.

  Finally, Plaintiff contends that Defendant’s conduct constituted “trade or commerce” under the

  FDUTPA, and that it has alleged damages. Id. at 16-18.
                                                     6
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 7 of 18
                                                               Case No. 1:20-cv-20334-BLOOM/Louis


          In its Reply, Defendant argues that dismissal is appropriate because there was no

  relationship between Plaintiff and Defendant, and that it was the mortgagor’s obligation to make

  sure the property was insured. ECF No. [38] at 2. Additionally, it argues that the subject estoppel

  letter “clearly related to the Foreclosure Action” and thus all claims related to it are barred by the

  Florida litigation privilege, and that Plaintiff does not owe the debt and thus pleads no cognizable

  damage. Id. Further, it argues that the cases Plaintiff cites are either distinguishable or inapplicable.

  Id. at 8-10. The Motion, accordingly, is ripe for consideration.

          II.     LEGAL STANDARD

          Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a short and

  plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  Although a complaint “does not need detailed factual allegations,” it must provide “more than

  labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

  do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929

  (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)

  (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

  “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678, 129 S.Ct.

  1937 (quoting Twombly, 550 U.S. at 557, 127 S.Ct. 1955 (alteration in original)). “Factual

  allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

  U.S. at 555, 127 S.Ct. 1955. These elements are required to survive a motion brought under Rule

  12(b)(6), which requests dismissal for “failure to state a claim upon which relief can be granted.”

          When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304
                                                     7
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 8 of 18
                                                            Case No. 1:20-cv-20334-BLOOM/Louis


  F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608

  F.Supp.2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions,

  and courts “are not bound to accept as true a legal conclusion couched as a factual

  allegation.” Twombly, 550 U.S. at 555, 127 S.Ct. 1955; see Iqbal, 556 U.S. at 678, 129 S.Ct.

  1937; Thaeter v. Palm Beach Cnty. Sheriff's Office, 449 F.3d 1342, 1352 (11th Cir. 2006).

  Moreover, “courts may infer from the factual allegations in the complaint ‘obvious alternative

  explanations,’ which suggest lawful conduct rather than the unlawful conduct the plaintiff would

  ask the court to infer.” Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010)

  (quoting Iqbal, 556 U.S. at 682, 129 S.Ct. 1937).

         A court considering a Rule 12(b)(6) motion is generally limited to the facts contained in

  the complaint and the attached exhibits, including documents referred to in the complaint that are

  central to the claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir.

  2009); Maxcess, Inc. v. Lucent Technologies, Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A]

  document outside the four corners of the complaint may still be considered if it is central to the

  plaintiff’s claims and is undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d

  1125, 1135 (11th Cir. 2002)). “[W]hen the exhibits contradict the general and conclusory

  allegations of the pleading, the exhibits govern.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1206

  (11th Cir. 2007).

         Moreover, claims under the FDUTPA “are subject to the federal rules’ ‘heightened’

  pleading standard under Rule 9(b).” Toca v. Tutco, LLC, No. 19-CV-23949, 2020 WL 1041502,

  at *8 (S.D. Fla. Mar. 4, 2020); see also USA Nutraceuticals Grp., Inc. v. BPI Sports, LLC, No. 15-

  CIV-80352, 2016 WL 4254257, at *3 (S.D. Fla. Feb. 16, 2016) (noting that courts “regularly apply

  Rule 9(b) to FDUTPA claims, as such claims uniquely sound in both tort and fraud”). It is through

  this lens that the Court addresses the instant Motion.
                                                   8
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 9 of 18
                                                              Case No. 1:20-cv-20334-BLOOM/Louis


          III.    DISCUSSION

          Determining whether Defendant is entitled to the relief it requests raises three overarching

  issues. The first is whether Plaintiff has standing under FDUTPA. If so, the second is whether

  Plaintiff’s claims are barred by the Florida litigation privilege. And finally, whether Plaintiff stated

  an actionable FDUTPA claim.

                  A.      Standing exists but Plaintiff fails to plead FDUTPA elements

                          i.      Standing

          Defendant asserts that the Complaint is clear that Defendant imposed lender-placed

  insurance “against Anaya [the borrower], not CWELT, and therefore CWELT lacks standing under

  FDUTPA.” ECF No. [31] at 15. It adds that Plaintiff “never purchased anything from PHH, and

  PHH dealt only with Anaya” except for Plaintiff’s communications with Defendant’s counsel in

  2019. Id. Thus, in Defendant’s view, Plaintiff lacks standing to bring this action because Defendant

  had no dealings with Plaintiff prior to imposing the insurance. Id.

          One of the stated purposes of FDUTPA is to “protect the consuming public and legitimate

  business enterprises from those who engage in unfair methods of competition, or unconscionable,

  deceptive, or unfair acts or practices in the conduct of any trade or commerce.” Fla. Stat.

  § 501.202(2). FDUTPA is to be construed “liberally” to promote its underlying policies. Id. at

  § 501.202. Both parties agree that to have standing under FDUTPA, the plaintiff must be a

  “person.” See ECF No. [31] at 15; ECF No. [37] at 5. See also Fla. Stat. § 501.211(2) (conferring

  standing on “a person who has suffered a loss as a result of a violation of this part”); Caribbean

  Cruise Line, Inc. v. Better Bus. Bureau of Palm Beach Cty., Inc., 169 So. 3d 164, 169 (Fla. 4th

  DCA 2015) (holding that “the legislative change regarding the claimant able to recover under

  FDUTPA from a ‘consumer’ to a ‘person’ must be afforded significant meaning. This change

  indicates that the legislature no longer intended FDUTPA to apply to only consumers, but to other
                                                     9
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 10 of 18
                                                            Case No. 1:20-cv-20334-BLOOM/Louis


  entities able to prove the remaining elements of the claim as well”). Further, a claim for damages

  under FDUTPA requires a showing of three elements: a deceptive act or unfair practice, causation,

  and actual damages. Caribbean Cruise Line, Inc., 169 So. 3d at 167 (citation omitted).

         Under Florida law, a party need not be a consumer to bring a FDUTPA claim. See id. at

  166-69 (reversing trial court’s dismissal of FDUTPA claim where the lower court determined that

  plaintiff lacked standing because it was not in a consumer relationship with defendant, and noting

  that “while the claimant would have to prove that there was an injury or detriment to consumers

  in order to satisfy all of the elements of a FDUTPA claim, the claimant does not have to be a

  consumer to bring the claim”) (emphasis omitted); see also Bailey v. St. Louis, 196 So. 3d 375,

  383 (Fla. 2d DCA 2016) (explaining that competitors have standing to bring FDUTPA claims and

  that recovery of damages under the FDUTPA is not limited to consumers).5 However, to have




  5
    Defendant’s citation to Raimbeault v. Accurate Machine & Tool, LLC, No. 14-cv-20136, 2014
  WL 5795187, at *7 (S.D. Fla. Oct. 2, 2014) for the proposition that a “person” under FDUTPA
  only applies to “‘consumers’ who engage in the ‘purchase of goods and services’” does not reflect
  current Florida law. The Raimbeault decision was based on Carrol v. Lowes Home Centers, Inc.,
  No. 12-23996-CIV, 2014 WL 1928669 (S.D. Fla. May 6, 2014), which concluded that FDUTPA
  is “ambiguous as to who can bring suit under Fla. Stat. § 501.211(2)” and recognized that at that
  time there was “no Florida state court decision on point” regarding whether the 2001 statutory
  amendment “expanded the statute to reach non-consumers[.]” Id. at *3. That court ultimately
  determined that “person” “applies only to ‘consumers’” and that the Florida legislature “did not
  intend to expand the FDUTPA to non-consumers.” Id. Since then, Florida state courts have ruled
  uniformly that non-consumers can bring FDUTPA actions. See, e.g., Caribbean Cruise Line, Inc.,
  169 So. 3d at 169; Bailey, 196 So. 3d at 383; Off Lease Only, Inc. v. LeJeune Auto Wholesale, Inc.,
  187 So. 3d 868, 869 n.2 (Fla. 3d DCA 2016) (noting that it is “correct that section 501.211(2) no
  longer requires one to be a ‘consumer’ to maintain an action for damages under FDUTPA”). See
  also Chiron Recovery Ctr., LLC v. AmeriHealth Hmo of New Jersey, Inc., No. 9:16-CV-82043,
  2017 WL 4390169, at *6-7 (S.D. Fla. Oct. 3, 2017) (following the “determinations of the Florida
  District Courts of Appeal that non-consumers may sue under FDUTPA” because although there is
  a split in the federal district courts, “the state appellate courts that have ruled on the issue have
  determined that non-consumers have standing under FDUTPA” and “federal district courts
  interpreting state law ‘are bound to follow any decisions of the state’s intermediate appellate
  courts” when a state supreme court has not ruled on an issue) (citations omitted).

                                                   10
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 11 of 18
                                                            Case No. 1:20-cv-20334-BLOOM/Louis


  standing, a party must still be “able to prove the remaining elements of the claim[.]” Caribbean

  Cruise Line, 169 So. 3d at 169.

         Here, Plaintiff alleges that it purchased the condominium unit and acquired titled “subject

  to the previous owner’s mortgage.” ECF No. [25] at ¶ 9. It also alleges that it contacted Ocwen’s

  counsel “to determine what amounts were left unpaid on the mortgage so that CWELT could

  purchase the property outright.” Id. at ¶ 14. Ocwen’s counsel reportedly provided a breakdown of

  amounts they “claimed remained owing on the mortgage that CWELT would have to pay if

  CWELT wanted to clear the property’s title,” and CWELT alleges that it suffered actual damages

  comprised of “premium amounts improperly charged and/or collected” by Defendant. Id. at ¶¶ 17,

  40. Taking the allegations as true, Plaintiff has standing to bring a FDUTPA claim. However,

  Plaintiff has failed to allege causation or the “trade and commerce” requirements for FDUTPA,

  which in turn supports dismissal.

                         ii.    Causation

         FDUTPA “does not require a plaintiff to prove actual reliance on the alleged conduct” but,

  instead, a plaintiff must prove that the “alleged practice was likely to deceive a consumer acting

  reasonably in the same circumstances.” Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332

  F. App’x 565, 567 (11th Cir. 2009). See also Maor v. Dollar Thrifty Auto. Grp., Inc., No. 15-

  22959-CIV, 2018 WL 4698512, at *6 (S.D. Fla. Sept. 30, 2018) (“To prove the causation element

  of a FDUTPA claim, “a plaintiff need not prove reliance on the allegedly false statement . . . but

  rather a plaintiff must simply prove that a reasonably objective person [in the same circumstances

  as Plaintiff] would have been deceived.”) (citation omitted; no alteration added).

         In Maor, plaintiff entered into a contract to rent a car from defendants. The rental contract

  contained a provision that provided for charging certain customers toll costs and an administrative

  fee per use of an electronic toll booth. 2018 WL 4698512 at *1. Specifically, at the time of rental,
                                                  11
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 12 of 18
                                                            Case No. 1:20-cv-20334-BLOOM/Louis


  customers are given the option to purchase defendants’ toll package, and those that decline to

  purchase the package are required to pay for any electronic tolls incurred plus an “administrative

  fee” of $15 per occurrence. Id. Plaintiff declined to purchase the optional toll package, and before

  he declined the package, he was shown information about the terms of the rental agreement, which

  included information about an administrative fee charge per toll that would be incurred if he drove

  through any tolls. Id. Plaintiff then rented the car, drove on a toll road, and later received a toll

  notice from a third-party service provider assessing a $15 administrative fee for the toll violation.

  Id. at *2. The toll notice included a reference to frequently asked questions (“FAQs”), which in

  turn provided that the administrative fee was charged “to cover the costs of processing your

  citation.” These FAQs were not referenced in the rental agreement nor provided at the rental

  counter nor referenced by the counter agent. Id. Plaintiff paid the administrative fee and then sued

  for a FDUTPA violation among other claims. In particular, plaintiff argued that the “administrative

  fee” was deceptive because such a fee was supposed to be akin to a “pass through charge.” Id. at

  *6.

         On summary judgment, defendants argued that there was nothing deceptive about the term

  “administrative fee,” and because plaintiff did not see or read the alleged misrepresentation, it

  cannot prove causation. Id. The court agreed. In particular, after concluding that there was nothing

  deceptive about the term “administrative fee,” the court explained that

         While Plaintiff argues that the toll notice/FAQs contain deceitful statements with
         regards to the nature and purpose of the ‘administrative fee,’ they cannot form the
         basis of the FDUPTA [sic] claim. While individual reliance is not required, the
         purported deception must be available to a reasonably objective consumer at the
         time he/she entered into the transaction. However, a consumer who chose to decline
         Defendants’ optional toll package and incurred a toll, and thereby an administrative
         fee, would not receive the toll notice/FAQs until well after entering into the
         transaction and returning his/her rental vehicle; and because the term
         ‘administrative fee’ does not constitute deception to a reasonably objective
         consumer, said consumer would have no reason to inquire further into the nature or
         purpose of the administrative fee at the time he/she entered into the transaction.
                                                   12
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 13 of 18
                                                            Case No. 1:20-cv-20334-BLOOM/Louis



  Id. (emphasis in original). Here, the imposition of duplicative insurance on Anaya’s mortgage

  occurred prior to Plaintiff’s discovery of Defendant’s allegedly wrongful practice. Like the

  plaintiff in Maor, if there was any deception, it was only after-the-fact and, thus, the FDUTPA

  claim consequently fails for lack of causation. Further, such deception would have been directed

  to Anaya, not Plaintiff.6 In this respect, Defendant rightfully acknowledges that the Complaint is

  “completely silent as to whether Anaya was exposed to any deceptive act by PHH prior to the

  imposition of the insurance, nor whether Anaya would have acted differently if he was.” ECF No.

  [31] at 16. Therefore, the Complaint fails to establish causation because Plaintiff does not allege a

  practice that is “likely to deceive a consumer acting reasonably in the same circumstances.” Cold

  Stone Creamery, Inc., 332 F. App’x at 567.

                         iii.       Trade or commerce

         FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or practices, and

  unfair or deceptive acts or practices in the conduct of any trade or commerce[.]” Fla. Stat.

  § 501.204(1). “Trade or commerce” is defined as the “advertising, soliciting, providing, offering,

  or distributing, whether by sale, rental, or otherwise, of any good or service, or any property,

  whether tangible or intangible, or any other article, commodity, or thing of value, wherever

  situated.” Id. at § 501.203(8).


  6
    Plaintiff asserts that it has sufficiently alleged causation based on Martorella v. Deutsche Bank
  Nat'l Tr. Co., 161 F. Supp. 3d 1209 (S.D. Fla. 2015). That case did not involve duplicative
  insurance but instead an alleged scheme by defendants to force-place insurance coverage at grossly
  excessive and unreasonable prices unrelated to the provision of LPI while keeping a portion of the
  excessive premiums as kickbacks or other remuneration. Id. Thus, in that case, the court
  determined that causation “may be found when [defendant] chose to purchase the allegedly
  excessively-priced LPI from QBE and charged Plaintiffs and other Florida borrowers for it.” Id. at
  1221. That court found a sufficient causal link because “the harm Plaintiffs suffered (excessive
  and unreasonable LPI amounts charged to their accounts) was a foreseeable result of” defendant’s
  conduct. Id. Here, by contrast, there are no kickback allegations, and any deception would have
  been directed at Anaya.
                                                      13
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 14 of 18
                                                              Case No. 1:20-cv-20334-BLOOM/Louis


         Courts have noted that the “trade or commerce” requirement is “often not met in cases

  dealing with borrowers alleging FDUTPA violations against mortgage servicers.” Benjamin v.

  CitiMortgage, Inc., No. 12-62291-CIV, 2013 WL 1891284, at *4 (S.D. Fla. May 6, 2013)

  (dismissing with prejudice FDUTPA claim against loan servicer because “even assuming the facts

  as pled establish that the defendant engaged in deceptive acts or unfair trade practices, the loan

  servicer’s actions do not qualify as ‘trade or commerce’”); Acosta v. James A. Gustino, P.A., No.

  6:11-CV-1266-ORL-31, 2012 WL 4052245, at *1 (M.D. Fla. Sept. 13, 2012) (dismissing

  FDUTPA claims because “an attempt to collect a debt by exercising one’s legal remedies does not

  constitute ‘advertising, soliciting, providing, offering, or distributing’ as those terms are used in

  Fla. Stat. § 501.203(8),” and holding that defendants “were not engaged in ‘trade or commerce’

  when they sent demand letters and otherwise engaged in their debt collection efforts”).

         Defendant argues that imposing insurance to protect the lender’s interests in the property

  is not “trade or commerce” under FDUTPA. ECF No. [31] at 22. This Court has previously found

  that if the allegations of a complaint were simply “loan collection activities, even if those activities

  were improper, FDUTPA would not apply.” Alhassid v. Bank of Am., N.A., 60 F. Supp. 3d 1302,

  1323 (S.D. Fla. 2014) (denying motion to dismiss FDUTPA claim where servicer allegedly

  “assessed and sought to collect fees outside the scope of its legal entitlement” and billed for

  specific services that were unauthorized and which defendant never performed). Likewise, this

  Court has previously dismissed with prejudice FDUTPA claims based on loss mitigation activities

  by mortgage loan servicers. See Rodriguez v. Ocwen Fin. Corp., No. 17-CV-60574, 2017 WL

  3593972, at *6 (S.D. Fla. Aug. 21, 2017). Here, Plaintiff was not a borrower under the loan.

  Instead, the allegations reflect that Defendant was a loan servicer, ECF No. [25] at ¶¶ 5, 12, and

  that Defendant provided an estoppel letter to Plaintiff when requested by Plaintiff. Id. at ¶¶ 13-17.

  Further, pursuant to Fla. Stat. § 701.04(1), Defendant was legally obligated to provide the estoppel
                                                    14
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 15 of 18
                                                             Case No. 1:20-cv-20334-BLOOM/Louis


  letter upon Plaintiff’s request. Based on the allegations, Plaintiff fails to demonstrate that

  Defendant’s alleged actions fall within the purview of trade or commerce. See Rodriguez, 2017

  WL 3593972 at *6 (“As with mortgage enforcement generally, a loan servicer’s handling of a loss

  mitigation application—obligatory and reactive in nature—does not involve the loan servicer’s

  ‘advertising, soliciting, providing, offering, or distributing’ anything to borrowers.”). Dismissal is,

  therefore, appropriate.

         B.      Florida litigation privilege

         Defendant argues that the FDUTPA claim arose from an estoppel letter sent to Plaintiff in

  relation to the Foreclosure Action and, consequently, the claim is barred by Florida’s litigation

  privilege. ECF No. [31] at 7, 12-15. In support, Defendant contends that the privilege “grants

  Ocwen/PHH immunity from CWELT’s claims which arose from communications in the

  Foreclosure Action” because the privilege is “absolute” and applies to “any act occurring during

  the course of a judicial proceeding . . . so long as the act has some relation to the proceeding.” Id.

  at 13 (citations omitted). It contends that the litigation privilege applies to FDUTPA claims. Id.

  Additionally, Defendant asserts that settlement correspondence is privileged, and that the “only

  question here is whether the estoppel letter bore ‘some relation’ to the Foreclosure Action.” Id. at

  13-14. Defendant also recognizes that although the litigation privilege is ordinarily considered at

  later stages of litigation, it may be considered at this stage when “the complaint affirmatively and

  clearly shows the conclusive applicability” of the privilege. Id. at 14 (citation omitted).

         In response, Plaintiff asserts that the litigation privilege applies only to communications

  arising out of a judicial proceeding, and that “[t]his is not a case about a communication” but rather

  is a “case about charging an improper debt.” ECF No. [37] at 10-11 (emphasis omitted). Plaintiff

  then argues that ruling on privilege issues is premature but nonetheless “[t]he Court is positioned

  to resolve PHH’s litigation privilege now, as a matter of law: It is inapplicable because PHH
                                                    15
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 16 of 18
                                                            Case No. 1:20-cv-20334-BLOOM/Louis


  attempts to apply it to an act – the imposition of a debt for which PHH intended to be paid.” Id. at

  12.

         Upon review, the Court finds that it has a proper record before it to “affirmatively and

  clearly show[] the conclusive applicability” of the litigation privilege. Jackson v. BellSouth

  Telecomms., 372 F.3d 1250, 1277 (11th Cir. 2005). See also LatAm Inv., LLC v. Holland & Knight,

  LLP, 88 So. 3d 240, 245 (Fla. 3d DCA 2011) (litigation privilege “can be adjudicated on a motion

  to dismiss if the applicability of the privilege can be clearly discerned from the face of the

  complaint”). First, while Plaintiff asserts that the significance of the estoppel letter cannot be

  ascertained, ECF No. [37] at 12, the Amended Complaint alleges that the estoppel letter was sent

  by attorneys for Ocwen, plaintiffs in the Foreclosure Action, to CWELT, a defendant in that

  lawsuit, to resolve that action so that “CWELT could purchase the property outright, with a clear

  title.” ECF No. [25] at ¶¶ 13-17. See Bloch v. Wells Fargo Home Mortg., No. 11-80434-CIV, 2012

  WL 12862806, at *5 (S.D. Fla. June 13, 2012) (“[A]ll of the alleged actions were made during the

  pending foreclosure proceeding in attempt to settle those proceedings. Any written correspondence

  to Plaintiffs during the underlying foreclosure lawsuits necessarily is protected by the litigation

  privilege[.]”); McCullough v. Kubiak, 158 So. 3d 739, 740 (Fla. 4th DCA 2015) (“Because such

  alleged statements were made during the course of a judicial proceeding and allegedly bore some

  relation to settlement negotiations in that proceeding, the statements were absolutely privileged.”).

  Indeed, as alleged in the Complaint, Plaintiff contacted counsel for Ocwen “as identified in the

  foreclosure complaint.” Id. at ¶ 14.7




  7
    Plaintiff asserts that it was not a party to the Foreclosure Action. ECF No. [37] at 12. However,
  the Foreclosure Action docket reflects that Plaintiff is a named defendant in that lawsuit, although
  it has contested service of process. See ECF No. [31-2] (entry nos. 81, 86, and 88).
                                                      16
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 17 of 18
                                                             Case No. 1:20-cv-20334-BLOOM/Louis


         Plaintiff further argues that it suffered damages by Defendant’s alleged actions because in

  the Foreclosure Action, Defendant’s predecessor “acknowledged that the flood insurance

  constituted a debt owed by CWELT.” ECF No. [37] at 18 (citing ECF No. [25] at ¶ 16 (“The letter

  acknowledged that it was written in an attempt to collect a debt, namely, the claimed payoff.”)).

  Thus, by claiming damages arising from communications and acts made during the Foreclosure

  Action, the estoppel letter bears “some relation” to the Foreclosure Action and thus implicates the

  litigation privilege. See Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. U.S. Fire

  Ins. Co., 639 So. 2d 606, 608 (Fla. 1994) (litigation privilege applies to “any act occurring during

  the course of a judicial proceeding, regardless of whether the act involves a defamatory statement

  or other tortious behavior . . . so long as the act has some relation to the proceeding”); James v.

  Leigh, 145 So. 3d 1006, 1008 (Fla. 1st DCA 2014) (“[C]ourts have not imposed a strict relevancy

  test in determining whether a statement made during the course of a judicial proceeding is entitled

  to immunity so long as the statement ‘has some relation to the proceeding.’”).

         Second, although Plaintiff asserts that rights created by Fla. Stat. § 701.04 are “unrelated”

  to litigation, it fails to address Defendant’s contention that, if so, Defendant would nonetheless not

  be liable for any actions arising out of providing the estoppel letter. See id. at § 701.04(1)(b)(3)

  (“If a record title owner of the property, or any person lawfully authorized to act on behalf of a

  mortgagor or record title owner of the property, makes the request: . . . The mortgagee or servicer

  of the mortgagee acting in accordance with a request in substantial compliance with this paragraph

  is expressly discharged from any obligation or liability to any person on account of the release of

  the requested information, other than the obligation to comply with the terms of the estoppel

  letter.”). Plaintiff, therefore, fails to show how it has an actionable FDUTPA claim against

  Defendant even if it had stated the necessary elements. Under these circumstances, dismissal is

  warranted.
                                                   17
Case 1:20-cv-20334-BB Document 40 Entered on FLSD Docket 05/27/2020 Page 18 of 18
                                                         Case No. 1:20-cv-20334-BLOOM/Louis


         IV.      CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Defendant’s Motion, ECF No. [31], is GRANTED.

               2. The Complaint, ECF No. [25], is DISMISSED with prejudice.

               3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                  all pending motions are DENIED as moot, and all deadlines are TERMINATED.

               4. The Clerk of Court shall CLOSE this case.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 27, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                18
